United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1953
                                    ___________

John L. Hrbek,                          *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Southern
Walter Kautzky, Director, State of      * District of Iowa.
Iowa; John F. Ault, Warden, State of    *
Iowa,                                   *       [UNPUBLISHED]
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: December 17, 2004
                                 Filed: January 24, 2005
                                  ___________

Before LOKEN, Chief Judge, and MORRIS SHEPPARD ARNOLD and RILEY,
      Circuit Judges.
                              ___________

PER CURIAM.

      John Hrbek appeals the denial by the district court1 of his petition for a writ of
habeas corpus brought under 28 U.S.C. § 2254. Mr. Hrbek, an Iowa state prisoner,
claims to have been denied due process in a prison disciplinary hearing that resulted



      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
in his losing sixteen days of good time, a penalty later reduced to two days by an Iowa
state court. We affirm the judgment of the district court.

       Mr. Hrbek offers various bases for relief: bias on the part of the administrative
law judge (ALJ) at Mr. Hrbek's prison disciplinary hearing, lack of opportunity at the
hearing to present evidence, illegal classification of his disciplinary report as "major,"
deficient notice of the conduct that violated the Iowa Department of Corrections rules
under which he was punished, and lack of any evidentiary support for aspects of the
ALJ's decision. Because the report and recommendation of United States Magistrate
Judge Thomas J. Shields, which the district court adopted, ably demonstrates why
nearly all of Mr. Hrbek's arguments lack merit, in this opinion we discuss only one
of Mr. Hrbek's arguments in order to clarify why it also fails.

       Mr. Hrbek contends that the ALJ had no evidence to support her decision to
discipline Mr. Hrbek for violating Iowa Department of Corrections Rule 14, which
prohibits threats and intimidation. Mr. Hrbek's punishment resulted from a
conversation that he had with two correctional officers who had found two
pornographic magazines while "shaking down" a cell. Mr. Hrbek told the officers
that he owned the magazines, which he had purchased and then rented to other
inmates. According to the disciplinary notice written by the correctional officer who
reported the incident, Mr. Hrbek predicted that the inmate in whose cell the
magazines were found and Mr. Hrbek "would go around." This statement
substantiates the ALJ's conclusion that Mr. Hrbek had threatened to "take care of the
individual who had allowed [the pornographic magazines] to be confiscated" and
satisfies the "some evidence" requirement set forth in Superintendent v. Hill, 472 U.S.
445, 455-56 (1985). See Earnest v. Courtney, 64 F.3d 365, 367 (8th Cir. 1995).

      Affirmed.
                        ______________________________



                                           -2-